NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0750-15T2


LINDA LITTON,

        Plaintiff-Respondent,

v.

YEHUDA BEN LITTON,

     Defendant-Appellant.
_______________________________

              Submitted December 8, 2016 – Decided February 17, 2017

              Before Judges O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Ocean County,
              Docket No. FM-15-1374-08.

              August J. Landi, attorney for appellant.

              Linda Litton, respondent pro se.

PER CURIAM

        Defendant, Yehuda Ben Litton, appeals from a March 6, 2015

order denying his motion to vacate an arbitration award entered

by a rabbinical panel on December 11, 2008.               We affirm.

        Defendant and his wife, plaintiff, were married in August

1982 and had a son together.            On January 10, 2008, a Family Part
judge entered a judgment of divorce and ordered the parties to

share joint custody of their son.    The parties were directed to

proceed to arbitration before a rabbinical panel and entered into

an agreement on May 28, 2008, to engage such a rabbinical panel,

or a Beth Din.   The panel consisted of three rabbis, one of whom

was Rabbi Mendel Epstein.

     An arbitration award was entered on December 11, 2008, which

ordered defendant to pay plaintiff $5000 per month until he gives

her a Get.1   The award provided once plaintiff received the Get,

defendant's support obligation would be reduced to $3500 per month,

which included their son's tuition, camp expenses, and medical

coverage.   The award also required defendant pay plaintiff $20,050

in arrears, pay $100,000 in plaintiff's past legal fees, and pay

plaintiff $250,000 for his refusal to disclose information about

the couple's joint funds.

     Plaintiff moved for enforcement of the award.     On July 28,

2009, a Family Part judge found defendant was not capable of

complying with the support order and denied plaintiff's request

to incarcerate defendant pursuant to Rule 1:10-3.   The record does




1
   A "Get" is a written document a husband must obtain and deliver
to his wife when entering in to a divorce. Without a Get, a wife
cannot remarry under Jewish law. Minkin v. Minkin, 180 N.J. Super.
260, 261-62, 261 n.1 (Ch. Div. 1981).

                                 2                          A-0750-15T2
not indicate whether defendant paid any of the money ordered in

the arbitration award.

      In 2013, in a wholly unrelated matter, a criminal complaint

was filed in the United States District Court for the District of

New Jersey, charging Rabbi Epstein with criminal conspiracy to

threaten and coerce Jewish husbands to give Gets to their wives.

      On November 13, 2013, after a child support enforcement

proceeding, a Family Part judge reduced defendant's child support

obligation from $5000 per month to $23 per week.              On November 21,

2014, defendant moved to vacate the arbitration award entered by

the   rabbinical   panel,   arguing       the   award   was   the   product    of

corruption.    At a March 6, 2015 hearing, a Family Part judge

dismissed defendant's motion without prejudice because there was

no causal link between the parties' arbitration decision in 2008

and Rabbi Epstein's charges.          Moreover, the judge stated his

decision would be no different notwithstanding Rabbi Epstein's

conviction, as there were two other rabbis on defendant's panel

not charged as part of the criminal conspiracy.                     This appeal

followed.

      On appeal, defendant argues the trial court erred in denying

his motion to vacate the arbitration award as defendant made a

prima facie showing the award was the product of corruption.                  His

purported evidence of corruption included the Family Part judge's

                                      3                                 A-0750-15T2
determination defendant could not afford to pay $5000 per month

and the consequent denial of plaintiff's request to incarcerate

him for non-payment, the judge's reduction in child support from

$5000 per month to $23 per week, and Rabbi Epstein's conviction.

      We review the trial court's denial of a motion to vacate an

arbitration award de novo.      Manger v. Manger, 417 N.J. Super. 370,

376   (App.    Div.   2010).   The   Uniform   Arbitration   Act   governs

arbitration awards in New Jersey, N.J.S.A. 2A:23B-1 to -32.             New

Jersey favors arbitration as a means of dispute resolution and

considers an agreement to "be valid under [S]tate law unless it

violates public policy."       Hojnowski v. Vans Skate Park, 187 N.J.
323, 342 (2006).       Once parties agree to binding arbitration, the

role of the court is to enforce orders issued by the arbitrator,

N.J.S.A. 2A:23B-17(g); confirm an arbitration award, N.J.S.A.

2A:23B-22; correct or modify an award, N.J.S.A. 2A:23B-24; and in

only very limited circumstances, vacate an award pursuant to

N.J.S.A. 2A:23B-23.       Minkowitz v. Israeli, 433 N.J. Super. 111,

134 (App. Div. 2013).

      N.J.S.A. 2A:23B-23 states,

              the court shall vacate an award made in the
              arbitration proceeding if: (1) the award was
              procured by corruption, fraud or other undue
              means; (2) the court finds evident partiality
              by an arbitrator; corruption by an arbitrator;
              or misconduct by an arbitrator prejudicing the


                                     4                             A-0750-15T2
           rights of a party               to    the    arbitration
           proceeding . . . .

The party "seeking to vacate an arbitration award bears the burden

of demonstrating 'fraud, corruption, or similar wrongdoing on the

part of the arbitrator.'"           Minkowitz, supra, 433 N.J. Super. at

136 (quoting Tretina v. Fitzpatrick & Assocs., 135 N.J. 349, 357

(1994)).

     Defendant has offered no proof the arbitration award decided

by the rabbinical panel was procured by fraud or corruption, or

based upon the partiality of the arbitrators.              Defendant suggests,

by virtue of Rabbi Epstein's criminal conviction, the court can

"connect the dots" and infer the arbitration award in the parties'

case was fraudulently procured or corrupt.               However, as the trial

judge   stated,    "[t]he    dots    are   too   far    away   and   unrelated."

Defendant has not provided any evidence the arbitration award was

the product of fraud or coercion by Rabbi Epstein.

     Defendant argues Rabbi Epstein had a duty to disclose the

lengths he would go to "assure wayward husbands granted GETS to

their wives."      An arbitrator is under a duty to disclose to all

parties any financial or personal interest, and any existing or

past relationship with any of the parties.              N.J.S.A. 2A:23B-12(a).

Additionally, if the arbitrator fails to disclose a fact as

required   by     N.J.S.A.   2A:23B-12(a),       a     court   may   vacate   the


                                       5                                 A-0750-15T2
arbitration   award   pursuant    to       N.J.S.A.   2A:23B-23.    N.J.S.A.

2A:23B-12(d).

     Here, defendant has not established Rabbi Epstein had a

financial or personal interest in the arbitration award.                There

is no evidence plaintiff paid Rabbi Epstein to obtain a higher

arbitration award.    There is also no evidence Rabbi Epstein was

unlawfully coercing husbands to give their wives Gets at the time

plaintiff and defendant engaged the rabbinical panel.              According

to the Rabbi's federal criminal complaint, the first Get obtained

by corruption was in November 2009, almost a year after the

rabbinical panel decided the parties' arbitration award.             Because

defendant   has   failed   to   satisfy      his   burden   of   proving   the

arbitration award was procured by fraud or corruption, the motion

to vacate the arbitration award was properly denied.

     Affirmed.




                                       6                              A-0750-15T2